Citation Nr: 1613883	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for status post saphenous vein harvesting of the left leg with muscle pain and weakness.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to December 1966 and from May 1968 to July 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, granting service connection and assigning an initial 10 percent rating for status post saphenous vein graft of the left leg with muscle pain and weakness.  By a December 2015 rating action, the RO increased that initial rating to 60 percent.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

When the RO by a December 2015 rating action granted a 60 percent initial evaluation for the Veteran's status post saphenous vein graft of the left leg with muscle pain and weakness, it rated the condition based on the diagnostic criteria for arteriosclerosis obliterans, under 38 C.F.R. § 4.104, Diagnostic Code 7114 (2015).  

Under the Diagnostic Code for arteriosclerosis obliterans, a 20 percent evaluation is assigned for claudication on walking more than 100 yards and diminished peripheral pulses or ankle/brachial index of 0.9 or less.  A 40 percent evaluation is warranted for claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour and trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour and either persistent coldness of the extremity or ankle/brachial index of 0.5 or less. Finally, a 100 percent disability rating is warranted for ischemic limb pain at rest and either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114.  

While the Veteran was afforded a VA examination in September 2015 addressing the disability at issue, that examiner failed to address an ankle/brachial index.  A new VA examination is thus required to address whether criteria for the next higher, 100 percent rating for arteriosclerosis obliterans are met.  
Accordingly, this case is REMANDED to the RO for the following actions: 

1.  Undertake appropriate development to obtain any outstanding VA and private records pertinent to the Veteran's claim.
 
2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected status post saphenous vein graft of the left leg with muscle pain and weakness.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

The RO should ensure that the examiner provides all information required to rate the disability under Diagnostic Code 7114.

3.  Undertake any other indicated development. 

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




